Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 9, 11-12, 14 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2006/0064159) and in view of Hegel et al. (US 2007/0043429). 

3.	Addressing claims 9 and 26, Porter discloses a medical device comprising:
an elongate tubular member defining a lumen (see Figs.15, 18A-B and 25B, catheter 106); 
wherein the band inner layer covers an entire inside surface of the band outer layer (see Fig. 35B; the inner 302 cover the entire inside surface of the outer 302);
a band coupled to the elongate tubular member, the band comprising a band outer layer controlling the mechanical properties of the band and a band inner layer controlling the radiopacity of the band (see [0118-0119], Figs.15, 18A-B and 25B, catheter 106; band couple to catheter 106; the marker band 302 have multiple layers 302; it is make of platinum to control the mechanical properties as well radiopacity); 
wherein the elongate tubular member comprises an outer layer and an inner layer, and wherein the band is disposed between the outer layer of the elongate tubular member and the inner layer of the elongate tubular member such that the medical device comprises a smooth interior and exterior surface, wherein the elongate tubular member covers an entire inside surface of the band inner layer (see Figs.15, 18A-B and 35B, catheter 106; especially 35B; outer and inner layer of catheter 106; elongate tubular member covers an entire inside surface of the band inner layer 302);
wherein the band outer layer covers an entire outside surface of the band inner layer (see Fig. 35B; outside 302 cover the entire outside surface of the inner 302);
a medical device comprising: an elongate tubular member defining a lumen (see Figs.15, 18A-B and 25B, catheter 106); 
a band coupled to the elongate tubular member, the band comprising a band outer layer controlling the mechanical properties of the band and a band inner layer controlling the radiopacity of the band (see [0118-0119], Figs.15, 18A-B and 25B, catheter 106; band couple to catheter 106; the marker band 302 have multiple layers 302; it is make of platinum to control the mechanical properties as well radiopacity); 
wherein the band inner layer covers an entire inside surface of the band outer layer (see Fig. 35B; the inner 302 cover the entire inside surface of the outer 302);
wherein the elongate tubular member comprises an outer layer and an inner layer, and wherein the band is disposed between the outer layer of the elongate tubular member and the inner layer of the elongate tubular member, wherein the elongate tubular member covers an entire inside surface of the band inner layer (see Figs.15, 18A-B and 35B, catheter 106; especially 35B; outer and inner layer of catheter 106; elongate tubular member covers an entire inside surface of the band inner layer 302); 
wherein the band outer layer covers an entire outside surface of the band inner layer (see Fig. 35B; outside 302 cover the entire outside surface of the inner 302);
wherein the band inner layer comprises a flat wire ribbon mechanically coupled to the band outer layer, the flat wire ribbon comprising an overlapping portion that comprises two layers of the flat wire ribbon in 

However, Porter does not disclose wherein the band outer layer comprises a superelastic material. In the same field of endeavor, Hegel discloses wherein the band outer layer comprises a superelastic material (see [0051] and Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Porter to have the band outer layer comprises a superelastic material as taught by Hegel because this provide high resistance to corrosion and fluid-dynamic ablation and very flexible/superelastic (see [0051] and [0063]). Porter discloses using nitinol wiring to reinforce the catheter (see [0117] and Fig. 18A-B). Nitinol is superelastic. Porter combine with Hegel could have the band outer layer to be nitinol which would provide strength and flexibility without the extra use of nitinol wiring. 

	4.	Addressing 11-12, 14, 23-25 and 27-28, Porter discloses:
wherein the band inner layer comprises a material deposited on the inside surface of the band outer layer (see Fig. 35B and [0118-0119]);
wherein the band inner layer comprises a flat wire ribbon mechanically coupled to the band outer layer (see Fig. 35B and [0118-0119]);
wherein the flat wire ribbon has a thickness between 0.001 and 0.002 inches (see [0119]); 
wherein the flat wire ribbon comprises an overlapping portion, and wherein the overlapping portion comprises two layers of the flat wire ribbon in direct contact with each other (see Fig.35B);
wherein the overlapping portion comprises an overlap of from one degree to 360 degrees (see Fig. 35B); 
wherein the overlapping portion comprises a plurality of 360 degree overlaps (see Figs. 3-4; the two layers of wires wrap on top of each other and around tube therefore the overlap is 360 degree; the two layers of wires comprises plurality of wires that wrap on top of each other and around tube therefore it is a plurality of 360 degree overlap);
wherein the band inner layer defines a lumen such that the band outer layer is disposed outside the lumen and the band inner layer (see Fig. 35B). 

5.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2006/0064159), in view of Hegel et al. (US 2007/0043429) and further in view of Wang (US 2005/0215874). 

6.	Addressing claim 21, Porter does not disclose band outer layer has a thickness between 0.002 and .006 inches. Porter discloses thickness of 0.001 inches; however, he disclose that other dimensions may also be used. In the same field of endeavor, Wang explicitly discloses band outer layer has a thickness between 0.002 and 0.006 inches (see [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Porter to have band . 

Response to Arguments

Applicant’s arguments with respect to claims 9, 11-12, 14, 21 and 23-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793